Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Christopher Alan Ray, Appellant                       Appeal from the 115th District Court of
                                                      Upshur County, Texas (Tr. Ct. No. 16,784).
No. 06-15-00182-CR        v.                          Opinion delivered by Chief Justice Morriss,
                                                      Justice Moseley and Justice Burgess
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Christopher Alan Ray, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 20, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk